UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4237



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRUMAN CROWDER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-387)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Truman   Crowder    appeals    the   district   court's   order

revoking his supervised release, sentencing him to twenty-four

months’ imprisonment, and reimposing a thirty-six month term of

supervised release.   In his appeal, filed pursuant to Anders v.

California, 386 U.S. 738 (1967), counsel for Crowder claims there

are no non-frivolous grounds for appeal.          We have reviewed the

record and conclude that Crowder’s sentence is within the statutory

maximum sentencing range, and the district court’s revocation

proceedings otherwise comport with due process.           See 18 U.S.C.

§ 3583 (2000).     Finding no meritorious issues, we affirm the

judgment of the district court.

          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED


                                 - 2 -